DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 17 December 2021 in which claim 1 was amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 17 September 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1, 4-5, 7-8, 21 are under prosecution.  


Claim Interpretation
 	Claim 1 has been amended to define the imager comprising a pixel array.   The instant specification (¶ 45 of the pre-grant publication) defines a pixel array:

The pixel array 74 is a light sensitive pixel array, such as an active array, passive array, planar Fourier capture array, angle sensitive array, photodiode array, a charge coupled device, a complementary metal-oxide semiconductor (CMOS), or a charge injection device.

	Therefore the instantly claimed pixel array is interpreted in view of the specifiation to encompass any of the devices defined above. 

	The courts have clearly stated that a statement of intended use in an apparatusclaim cannot be used to distinguish the claim over the prior art apparatus. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). A claimed apparatus must be described by its structure, not its intended use. The mere recitation of an intended use in a claim will not be given any patentable weight. Application of Dense, 156 F.2d 76, 77 (CCPA 1946). "For apparatus claims.., generally patentability 'depends on the claimed structure, not on the use or purpose of that structure.'" Catalina Marketing Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed.Cir.2002).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

	Given the broadest reasonable interpretation in view of guidance from the courts, the instantly claimed actuator is interpreted to encompass an actuator that moves the magnet toward and away from the flow cell.   
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Heil (IDS: 4/19), Huang et al (2015/0037818, published 5 February 2015), Werts et al (Proc. Of SPIE, 2013, vol. 8595, pages 1-11), Van Lieshout (2014/0308680, published 16 October 2014) and/or Fan et al (2015/0299784, filed 28 August 2014).
Regarding Claims 1, 4 and 21, Heil teaches a system comprising an imager (1050) comprising a pixel array as defined by the instant specification (i.e. CMOS or CCD ¶ 77), a flow cell for holding target-containing fluid, the flow cell comprising a transparent surface (e.g. glass, ¶ 104), a surface functionalized with target-binding capture probes a magnet positioned opposite the functionalized surface to direct targets to the surface (e.g. Fig. 10-19 and related text), and a light source positioned to detect target particle complexes in the flow cell (1065)(e.g. ¶ 14, ¶ 58-66). Heil further teaches the magnet is configured to interact with targets bound to magnetic particles and direct the particles to the surface (e.g. Fig. 10-19 and related text).  
Heil teaches core-shell magnetic particles (e.g. ¶ 9) but does not teach ferro-gold particles (claim 21) and a light source that directs light between the surfaces of the flow cell (claim 1) for dark-field imaging (claim 4). 

	Huang teaches the ferro-gold particles provide numbers advantages over other magnetic particles e.g. greatly enhanced signals and tunable optical properties (¶ 39-40):
[0039] In one aspect, the invention provides iron oxide-gold core-shell nanoparticles, including, in certain embodiments, anisotropic iron oxide-gold core-shell nanoparticles. 
[0040] Anisotropic NPs offer much stronger optical properties than spherical ones due to their high curvature structure. For example, the E-field enhancement of Au tripod nanocrystals are 20 times higher than the spherical ones [16]. This would lead to 400 times higher surface enhanced Raman scattering (SERS) activities for Au nanotripod than the spherical Au NPs. Anisotropic NPs could also offer new functions that isotropic spheres do not have based on the polarization sensitive feature for the anisotropic ones. In addition, anisotropic IO NPs can tune the optical properties from visible to near infrared (NIR) region without changing particle size.
	Therefore one of ordinary skill would have reasonably utilized the ferro-gold particles in the system of Heil based on the advantages provided by the ferro-gold as taught by Huang. 
	Additionally, dark-field imaging using illumination parallel to the microfluidic surface was well known as taught by Werts. 
	Werts teaches a flow cell comprising a detection channel between a transparent glass slide and PDMS chip (§ 2.1) wherein the light source direct the light from the side toward analyte-bound gold nanoparticles within the channel for dark-field imaging (e.g. Fig. 1 and related text, § 2.2, § 2.4) wherein the combination of gold nanoparticles, 
	Therefore one of ordinary skill would have reasonably utilized the combination of gold nanoparticles and LED-based dark-field imaging with the microfluidics of Heil for the expected benefit of obtaining simple and robust detection schemes as taught by Werts (§ 7). 
	Heil teaches moving or actuating the magnet for transport of the magnetic particles (e.g. ¶ 62) but is silent regarding an actuator as newly claimed. 
	However, actuators coupled to magnets were well-known in the art as taught by Van Lieshout and Fan. 
	Fan teaches that actuators are useful for moving the magnet to and from the flowcell to capture, agitate and remove magnetic particles (¶ 220).  And Van Lieshout teaches that actuating magnets to move and transport magnetic particles with high speed, facilitate binding and mixing, and rapidly remove unbound or non-specifically bound magnetic particles for washing bound particles (¶ 97). 
	Therefore one of ordinary skill would have reasonably utilized the well-known actuator for moving the magnets of Heil for the expected benefits expressly taught by Van Lieshout.
 	Regarding Claims 5, 7, Heil teaches the target molecule binds to a signaling particle (130, e.g. ¶ 48).  Huang teaches the ferro-gold particles are developed with metal nanoparticles e.g. growth of gold shell on silver-adsorbed ion oxide nanoparticles (e.g. Fig. 1 and related text).
.  
	
	Response to Arguments
	Regarding the rejection under 35 USC § 103, Applicant asserts that numerous features on the claims are distinct over the cited prior art.   Applicant points to figures 7 and 9 wherein magnet movement is illustrated.  Applicant asserts that the invention as illustrated provides numerous advantages e.g. capture probes designed to bind complementary sequences for binding and denaturing of target molecules.  Applicant argues that none of the cited prior art teaches an actuator configured to more the magnet for target capture and evacuation.   Applicant acknowledges that Heil moves the magnets but asserts that the movement is limited to left and right, not toward and away from as claimed. 
	The arguments have been considered but are not found sufficient to overcome the new grounds for rejection necessitated by the amendments.   It is noted that the advantages cited by Applicant i.e. binding and denaturing of targets are not relevant to the instant claims that are drawn to a device.  As discussed above, the courts have stated that processes of using a device do not define over prior art used differently.    Furthermore, Heil specifically teaches the binding surface comprising capture probes as claimed (see Fig. 18-19).   Therefore Applicant’s asserted advantages do not define over the cited art. 

	The arguments have been considered but are not found persuasive.  Applicant has not provided any reasoning regarding Huang.  Thus, the assertion that Heil and Huang are not combinable are deemed unsupported assertions.  Regarding Heil, the cited passage describes disadvantages of latex agglutination and immunochromatographic.  Werts is not related to latex agglutination or immunochromatography but instead teaches plasmonic nanoparticles and photonics and.   Therefore, Applicant’s assertion is not relevant to the teachings of Heil or Werts.  It is maintained that the ordinary artisan would have utilized the ferro gold particles of Werts with the device of Heil for the advantages discussed above in the text of the rejection. 

  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741. The examiner can normally be reached Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634